

116 HR 5247 IH: Stop Unfair Bid Shopping Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5247IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Peters introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require prime contractors under Federal construction contracts to notify the Government of
			 changes in certain subcontractors performing work under the contract.
	
 1.Short titleThis Act may be cited as the Stop Unfair Bid Shopping Act of 2019 or the SUBS Act. 2.Requirement to notify Government of changes to subcontractors under construction contracts (a)RequirementAn agency awarding a construction contract using sealed bid procedures in an amount greater than $1,500,000 shall—
 (1)require an offeror for the contract to include a list in the offer that includes— (A)each subcontractor that the offeror intends to use in the performance of the contract, for any subcontract expected to be awarded in excess of $100,000; and
 (B)any work estimated to cost in excess of $100,000 that will solely be performed by the prime contractor for the contract;
 (2)include a clause in the contract requiring that the prime contractor shall submit to the agency a written notification of—
 (A)any subcontractor substituted after the award of the contract for a subcontractor listed under paragraph (1)(A), along with an updated estimate for the cost of performing the work associated with the substituted subcontractor; and
 (B)any subcontract entered into for work listed under paragraph (1)(B). (b)Modification to contractIn the case of a construction contract covered by subsection (a), if the prime contractor notifies the agency of a substituted subcontractor under subsection (a)(2) and the cost of performing the work associated with the substituted contractor is estimated to cost 10 percent or greater less than the cost for performing such work as bid, the contracting officer for the contract may modify the contract to reduce the amount of the contract award to take into account the substitution of subcontractor.
 (c)Agency definedIn this section, the term agency— (1)has the meaning given the term executive agency in section 133 of title 41, United States Code;
 (2)does not include the Department of Defense or any military department; and (3)includes the United States Army Corps of Engineers.
				(d)Revision of Federal Acquisition Regulation
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Federal Acquisition Regulation shall be revised to provide for the implementation of this section.
 (2)Notice and CommentThere shall be provided a public notice and comment period of not less than 60 days. (3)Final ruleAny final rule promulgated pursuant to this subsection shall take effect 30 days after the date on which the final rule is published in the Federal Register.
 (e)Effective dateThis Act shall apply with respect to contracts awarded on or after the date occurring 180 days after the date of the enactment of this Act.
			